


Exhibit 10.53

 

 

March 27, 2002

 

 

Ron Verdoorn
Executive Vice President, Global Operations
Affymetrix, Inc.

 

 

Dear Ron:

 

This is our understanding of the agreement to work with Affymetrix effective
April 1, 2002.

 

1)                                      You will remain an employee of
Affymetrix on personal leave beginning April 1, 2002 to March 31, 2003.

2)                                      During this time of employment,
Affymetrix asks you to be available to accomplish the following operations:

•                  Participate on committee to find VP of Manufacturing
Operations.

•                  Create Transition Plan for VP of Manufacturing Operations.

•                  Knowledge Transfer and Acclimation of VP of Manufacturing
Operations.

•                  Senior Transition Team Member, Global Operations.

•                  Assist in development of worldwide strategy regarding
manufacturing.

 

3)             Compensation and benefits:

•                  You will be eligible for Affymetrix group medical and life
insurance benefits.

•                  Base compensation will be $1000 per month.  A rate of $2500
per day for Transition Team work and other duties is in addition to this base
compensation. You will not be eligible to participate in the Management Bonus
Plan.

•                  You will report directly to Susan E. Siegel, President.

 

If these terms are acceptable, please sign below and return the original copy to
me.

 

 

 

Sincerely,

 

 

 

 

 

AFFYMETRIX, INC.

 

 

 

 

 

/s/ Susan E. Siegel

 

 

Susan E. Siegel

 

 

President

 

 

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

/s/ Ron Verdoorn

 

 

Ron Verdoorn

 

 

EVP Global Operations

 

 

 

 

 

Dated:  March 27, 2002

 

 

 

 

BAC/fbg

 

--------------------------------------------------------------------------------

